DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 19, 2022 has been entered. Claims 1-10 remain pending in the application.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 5) about the objections to claims 6 and 7, Examiner withdraws the objections after applicant’s explanation.

Regarding Applicant’s argument (REMARKS page 6) about Claims 1, 9, and 10 after the amendment is moot based on the new ground rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4-5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (U.S. Patent No. 7821443, hereafter Winkler) in view of Brown (U.S. Patent No. 9261590, hereafter Brown).
Regarding claim 1, Winkler discloses that an electronic device (col.2 line 31, radar transceiver) comprising: 
a transmitter configured to transmit a transmission wave (col.2 lines 37-39, transmitter, antenna, sending, radio wave); and 
a controller configured to perform control to enable switching between a first band mode such that the transmission wave is in a first band and a second band mode such that the transmission wave is in a second band broader than the first band {col.3 lines 3-5(transceiver, switch, first mode, second mode), 7-8 (first mode, long-rang mode), 36-40 (short range mode, relatively high, bandwidth, long-range mode, relatively-low bandwidth)}; 
wherein the controller is configured to:
detect whether an object is within a predetermined distance {Fig.3 items T3 (target), T4 (target), and 308 (predetermined distance); col.3 line 14, short-range targets}, 
switch to the second band mode upon detecting that the object is within the predetermined distance while in the first mode {Fig.3 item 308 for predetermined distance; col.3 lines 18-20 (short range, second mode), 22-24 (more accurately, angles, short-range targets), 30-32 (switched on and off)},
However, Winkler does not explicitly disclose controller remains in second band mode for a target within predetermined distance. In the same field of endeavor, Brown discloses that
remain in the second band mode for an entire duration the object is detected as being within the predetermined distance {col.1 lines 40 (FMCW, operating mode), 43-45 (based on, FMCW, reflected signal, only have, associated with, the target range}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Winkler with the teachings of Brown to use different operation mode for interested targets (e.g. near objects). Doing so would provide more accurate measurements (e.g. distance, speed, etc.) in object tracking so as to reduce or eliminate the need for human interaction in autonomous vehicle operation, as recognized by Brown (col.1 lines 23-25; col.7 line 58; col.13 lines 42-44).

Regarding claim 4, which depends on claim 1, Winkler discloses that in the electronic device,
the controller is configured to measure a distance to the object based on a beat signal obtained from a signal transmitted as the transmission wave and a signal received as a reflected wave, the reflected wave being a portion of the transmission wave reflected by the object {col.3 line 10, detecting, target, range; Fig.7, sampling circuit input from mixer (e.g. items 718, 736) with one input from output of item 706, which provides input to TX, and another input from RX; col.2 lines 33-35, FMCW, pulsed; col.7 lines 33-34, target, reflected}.

	Regarding claim 5, which depends on claims 1 and 4, Winkler discloses that in the electronic device, the controller is configured to 
judge that the object is detected within the predetermined distance when a ratio between a peak in a frequency spectrum obtained based on the beat signal and an average noise intensity excluding the peak in the frequency spectrum exceeds a predetermined threshold {col.8 lines 63-67, decision, target, present, amplitude, detected poles (for “peak”); col.9 lines 1-20, magnitude, normalized (for “ratio”), compare (for “exceeds a predetermined threshold”), transfer function (for “frequency spectrum”)}.
	
	
	Regarding claim 9, Winkler discloses that a control method (col.1 line 1, radar methods) comprising: 
transmitting a transmission wave (col.2 lines 37-39, antenna, sending, radio wave); and 
performing control to enable switching between a first band mode such that the transmission wave is in a first band and a second band mode such that the transmission wave is in a second band broader than the first band {col.3 lines 3-5(transceiver, switch, first mode, second mode), 7-8 (first mode, long-rang mode), 36-40 (short range mode, relatively high, bandwidth, long-range mode, relatively-low bandwidth)}; 
wherein the control includes: 
detecting whether an object is within a predetermined distance {Fig.3 items T3 (target), T4 (target), and 308 (predetermined distance); col.3 line 14, short-range targets}, 
switching to the second band mode upon detecting that the object is within the predetermined distance while in the first mode {Fig.3 item 308 for predetermined distance; col.3 lines 18-20 (short range, second mode), 22-24 (more accurately, angles, short-range targets), 30-32 (switched on and off)}, 
However, Winkler does not explicitly disclose a controller remains in second band mode for a target within predetermined distance. In the same field of endeavor, Brown discloses that
remaining in the second band mode for an entire duration the object is detected as being within the predetermined distance {col.1 lines 40 (FMCW, operating mode), 43-45 (based on, FMCW, reflected signal, only have, associated with, the target range}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Winkler with the teachings of Brown to use different operation mode for interested targets (e.g. near objects). Doing so would provide more accurate measurements (e.g. distance, speed, etc.) in object tracking so as to reduce or eliminate the need for human interaction in autonomous vehicle operation, as recognized by Brown (col.1 lines 23-25; col.7 line 58; col.13 lines 42-44).


Regarding claim 10, Winkler discloses that a non-transitory computer-readable recording medium that stores a control program (col.11 lines 6-7, software, computer readable medium), the control program configured to control an electric device to execute processes {col.11 lines 1-3 (performed, hardware modules, software routines), 8 (instructions, processor)} of: 
transmitting a transmission wave (col.2 lines 37-39, antenna, sending, radio wave); and 
performing control to enable switching between a first band mode such that the transmission wave is in a first band and a second band mode such that the transmission 3Docket No. 005000-K00502 wave is in a second band broader than the first band {col.3 lines 3-5(transceiver, switch, first mode, second mode), 7-8 (first mode, long-rang mode), 36-40 (short range mode, relatively high, bandwidth, long-range mode, relatively-low bandwidth)}; 
wherein the control includes: 
detecting whether an object is within a predetermined distance {Fig.3 items T3 (target), T4 (target), and 308 (predetermined distance); col.3 line 14, short-range targets}, 
switching to the second band mode upon detecting that the object is within the predetermined distance while in the first mode {Fig.3 item 308 for predetermined distance; col.3 lines 18-20 (short range, second mode), 22-24 (more accurately, angles, short-range targets), 30-32 (switched on and off)},
However, Winkler does not explicitly disclose a controller remains in second band mode for a target within predetermined distance. In the same field of endeavor, Brown discloses that
remaining in the second band mode for an entire duration the object is detected as being within the predetermined distance {col.1 lines 40 (FMCW, operating mode), 43-45 (based on, FMCW, reflected signal, only have, associated with, the target range}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Winkler with the teachings of Brown to use different operation mode for interested targets (e.g. near objects). Doing so would provide more accurate measurements (e.g. distance, speed, etc.) in object tracking so as to reduce or eliminate the need for human interaction in autonomous vehicle operation, as recognized by Brown (col.1 lines 23-25; col.7 line 58; col.13 lines 42-44).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Brown as applied to claim 1 above, and further in view of Tasovac et al. (U.S. Patent No. 10502826, hereafter Tasovac).
Regarding claim 2, which depends on claim 1, Winkler and Brown do not disclose a bandwidth of 1 GHz in the first band mode. In the same field of endeavor, Tasovac discloses that in the electronic device,
millimeter waves with a bandwidth of 1 gigahertz are transmitted as the transmission wave in the first band mode {col.3 lines 29 (millimeter-wave), 41-42 (transmit, between 500MHz and 4GHz)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Winkler and Brown with the teachings of Tasovac to use a bandwidth of 1 GHz in the first band mode. Doing so would provide information for recalculation of distance to detected object and to correct accuracy of distance detection using more sensor data, as recognized by Tasovac (col.4 lines 6-10).

Regarding claim 3, which depends on claim 1, Winkler and Brown do not disclose a bandwidth of 4 GHz in the second band mode. In the same field of endeavor, Tasovac discloses that in the electronic device,
millimeter waves with a bandwidth of 4 gigahertz are transmitted as the transmission wave in the second band mode {col.3 lines 29 (millimeter-wave), 41-42 (transmit, between 500MHz and 4GHz)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Winkler and Brown with the teachings of Tasovac to use a bandwidth of 4 GHz in the second band mode. Doing so would provide information for recalculation of distance to detected object and to correct accuracy of distance detection using more sensor data, as recognized by Tasovac (col.4 lines 6-10).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Brown as applied to claim 1 above, and further in view of Cornic et al. (U.S. Patent No. 10551488, hereafter Cornic).
Regrading claim 6, which depends on claim 1, Winkler discloses that in the electronic device, 
in the first band mode, the controller is configured to set the first band mode of the transmission wave transmitted from a plurality of transmitters to a band for each transmitter (col.6 line 5-6, transmit, antennas, outgoing signal; Fig.7).
However, Winkler and Brown do not explicitly disclose a different band for each transmitter. In the same field of endeavor, Cornic discloses that 
a different band (Fig.3, frequency offset is ΔF; col.7 line 51, sub-patterns).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Winkler and Brown with the teachings of Cornic to transmit signal from a plurality of transmitters with a frequency offset. Doing so would decrease the probability of interference because the frequencies are different, as recognized by Cornic (col.7 lines 56-57).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler, Brown, and Cornic as applied to claims 1 and 6 above, and further in view of Tasovac.
Regarding claim 7, which depends on claims 1 and 6, Winkler, Brown, and Cornic do not disclose directions of transmission coverage. In the same field of endeavor, Tasovac discloses that in the electronic device,
in the first band mode, the controller is configured to set the first band mode of the transmission wave transmitted from the plurality of transmitters to a different band in accordance with a direction of transmission of the transmission wave (Fig.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Winkler, Brown, and Cornic with the teachings of Tasovac to cover the area as needed in antenna installation. Doing so would integrate the device in vehicle and provide enough coverage area for specific application, as recognized by Tasovac (col.7 lines 1-2, integrate in vehicle structures; col.8 line 52, more coverage, azimuth; col.13 lines 52-53, wider azimuth).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler, Brown, Cornic, and Tasovac as applied to claims 1 and 6-7 above, and further in view of White et al. (U.S. Patent No. 7474254, hereafter White).
Regarding claim 8, which depends on claims 1 and 6-7, Winkler, Brown, Cornic, and Tasovac do not disclose determination of direction using direction detector. In the same field of endeavor, White discloses that in the electronic device, 
the controller is configured to judge the direction of transmission of the transmission wave based on a direction detected by a direction detector {col.4 lines 28 (direction indicator, compass), 53-55 (radar, control, radar beam); col.5 lines 49-52, direction indicator, provide, information, orientation of the radar sensor}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Winkler, Brown, Cornic, and Tasovac with the teachings of White to use direction indicator in direction determination. Doing so would determine orientation with respect to the Earth, as recognized by White (col.4 lines 27-29).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                     

                                                                                                                     
/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648